Citation Nr: 1707236	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease for the purpose of accrued benefits (but pending a determination on substitution).  

2.  Entitlement to service connection for Parkinson's for the purpose of accrued benefits (but pending a determination on substitution).   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1971 and from July 1975 to June 1977.  Unfortunately, the Veteran died in April 2012.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which granted the appellant's claim for cause of the Veteran's death and found that basic eligibility to Dependent's Educational Assistance was established.  The appellant appealed the denial of service connection for ischemic heart disease and Parkinson's Disease.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  

In August 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In March 2012, the Veteran filed claims of entitlement to service connection for ischemic heart disease and Parkinson's.  The Veteran died in April 2012.  In May 2012, the appellant filed a VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In a September 2012 rating decision, the RO denied the service connection claims.  The appellant filed a timely notice of disagreement in October 2012.  In a March 2013 statement of the case, the RO continued the denial of the claims for service connection.  Thereafter, the appellant perfected an appeal.  

Of note initially is the fact that the Veteran's Death Certificate has not been associated with the claims file.  Accordingly this document must be associated with the claims file.

The Board further notes that, in Reliford v. McDonald, 27 Vet. App. 297 (2015), the Court of Appeals for Veterans Claims acknowledged VA Fast Letter 10-30 (Aug. 10, 2010), recognizing that it is VA policy to accept a VA Form 21-534 as both a claim for accrued benefits and a substitution request.  See also 38 C.F.R. § 3.1010 (c)(2) (2016) (holding that, in lieu of a specific request to substitute, a claim for accrued benefits, survivor's pension, or DIC is deemed to include a request to substitute if a claim for monetary benefits was pending when the claimant died). The regulation is also clear that it is the responsibility of the RO and not the Board to determine whether a particular claimant is eligible for substitution.  38 C.F.R. § 3.1010 (e) ("The agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.").  

Here, in November 2016, the RO provided a substitution determination letter to the appellant, but the letter incorrectly listed the Veteran's name and the issues on appeal, thus the intent of the letter is unclear.  On remand, the RO must consider whether the appellant should be substituted based on the above information and if so, they must issue a substitution letter which identifies the correct information (i.e. the correct Veteran, the correct issues on appeal, etc.).  

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file the Veteran's death certificate.

2.  Issue a corrected substitution decision with regard to the appellant's petition to be substituted for the Veteran as a claimant with regard to the claims for service connection for ischemic heart disease and Parkinson's, as due to herbicide exposure.  The substitution decision must include the correct name of the Veteran and the correct issues on appeal.  

2.  Then, undertake any additional development deemed necessary.

3.  Readjudicate the issues on appeal in accordance with the outcome of the substitution decision.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




